Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Pressure Washer”.
Claim Objections
Claim 2 is objected to because of the following informalities:  Grammatical error in line 2: “force that prevents the working…” The suggested change is: “a force that prevents the working…”  
Claim 7 is objected to because of the following informalities:  Grammatical error in lines 1-2: “configured capable of supporting…” The suggested change is: “configured to be capable of supporting…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12, 14-15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horie et al. (US20160016207).
Regarding claim 1, Horie et al. teaches a working machine (see abstract) comprising: a case 1/6a/b/c configured to store water therein; a working machine body 5a/b configured to discharge water supplied from the case 1/6a/b/c, wherein the working machine body 5a/b is detachably mounted on an upper surface of the case 1/6a/b/c (see figures 1, 13-32 and paragraphs [0197]-[0212], [0228]-[0231]).
Regarding claims 2-3
Regarding claim 4, Horie et al. teaches the limitations of claim 1. Horie et al. also teaches in figures 13-32 and paragraphs [0197]-[0212], [0228]-[0231] that the case 6a/b/c may include a case body having an opening on an upper side thereof; and a case cover (see e.g. 8a) openably attached to the case body and configured to cover the opening of the case body, and the working machine body 5a/b is detachably mounted on an upper surface of the case cover 8a.
Regarding claims 9-10, Horie et al. teaches the limitations of claim 1. Horie et al. also teaches in figures 13-32 and paragraphs [0197]-[0212], [0228]-[0231], [0245] that the working machine body 5a/b/c includes: a pump mechanism 576 capable of pumping water supplied from a water inlet to a water outlet; an electric motor 562 configured to drive the pump mechanism 576; a housing 55-57 configured to accommodate the pump mechanism 576 and the electric motor 562 therein; and a shoulder belt attached to the housing 55-57, wherein the housing 55-57 includes an accessory box 55 configured to accommodate an accessory 7/7D therein.
Regarding claims 11-12, Horie et al. teaches the limitations of claim 9. Horie et al. also teaches in paragraph [0245] and figure 1 that the housing 55-57 may include first and second hooks 4a disposed on front and rear upper sides from the center of gravity of the working machine body (reads on claim 12) to which different ends of the shoulder belt may be detachably attached (reads on claim 11).
Regarding claims 14-15, 18, Horie et al. teaches the limitations of claim 1. Horie et al. also teaches in figures 1, 22-23 and paragraph [0152] that the case 6b may include a case body configured to store water therein; a handle (see 42a for 1 and handle on top portion of 6b) provided on the case body 6b, and that a wheel may be provided so as to allow for the device to be dragged without fully lifting the case 6b in a state where the working machine body 5a is mounted on the upper surface of the case 6b (reads on claims 14 and 18), whereby the wheel is disposed in the vicinity of a bottom end of the case body, the handle in the vicinity of a top end 
Regarding claim 17, Horie et al. teaches the limitations of claim 14. Horie et al. also teaches in figures 26-28 and paragraphs [0217]-[0225] that the case 6a includes a case cover (see e.g. 8a) which is openably attached to the case body and configured to cover an opening provided on an upper side of the case body; and a sealer (see screw portion) disposed at a spot where the case cover 8a and the case body contact each other.


Claims 1-4, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson et al. (US20040011886).
Regarding claim 1, Lawson et al. teaches a working machine (see abstract) comprising: a case 2 configured to store water therein; and a working machine body 4-10, 20 configured to discharge water supplied from the case 2, wherein the working machine body 4-10, 20 is detachably mounted on an upper surface of the case 2 (see paragraphs [0029], [0033], [0069]-[0071], [0080]-[0082], figures 1-2b, 9a-10).
Regarding claim 2, Lawson et al. teaches the limitations of claim 1. Lawson et al. also teaches in paragraphs [0069]-[0071] and [0097] that the case 2 and the working machine body 4-10, 20 may be mechanically connected (e.g. via a screw mechanism or snap fitting) such that the connection is capable of remaining secure when the case 2 is inclined with respect to the horizontal axis (thereby teaching that an increased reaction force that prevents the working machine body from moving in a direction of detaching the working machine body from the case 
Regarding claim 3, Lawson et al. teaches the limitations of claim 2. Lawson et al. also teaches in paragraphs [0069]-[0071] and figures 9a-10 that the case 2 includes an engaging wall (see e.g. inner portion of 319), the working machine body 4-10, 20 includes an engaging pawl 318 configured to engage with the engaging wall 319, when the case 2 is in the horizontal state, weight of the working machine body 4-10 does not act in a direction of pressing the engaging wall 319 against the engaging pawl 318, and when the case is inclined with respect to the horizontal state, the weight of the working machine body 4-10, 20 may act in the direction of pressing the engaging wall 319 against the engaging pawl 318 (e.g. outer portion of 318 and inner portion of 319 are pressed together).
Regarding claim 4, Lawson et al. teaches the limitations of claim 1. Lawson et al. also teaches in paragraphs [0069]-[0071] and figures 9a-10 that the case 2 may include a case body having an opening on an upper side thereof; and a case cover (e.g. 311, 322) openably attached to the case body and configured to cover the opening of the case body, and the working machine body 4-10, 20 is detachably mounted on an upper surface of the case cover.
Regarding claims 9-10, Lawson et al. teaches the limitations of claim 1. Lawson et al. also teaches in paragraphs [0027]-[0029], [0033], [0069]-[0071], [0080]-[0082], figures 1-2b, 9a-10 that the working machine body 4-10, 20 may include: a pump mechanism 5 capable of pumping water supplied from a water inlet to a water outlet; an electric motor 6 configured to drive the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al. (US20160016207) as applied to claim 1.
Regarding claims 5-6, 19-20, Horie et al. teaches the limitations of claims 1, 14 and 18. Horie et al. also teaches in figures 1, 13-32 and paragraphs [0197]-[0212], [0228]-[0231], [0242], [0152] that wheels may allow for the case 6a/b/c to be carriable without fully lifting the case 6a/b/c; an 
Regarding claim 13, Horie et al. teaches the limitations of claim 11. Horie et al. does not explicitly teach that the position of the center of gravity of the working machine is located within a range of 1.5 times a width of the first hook in the left-right direction from a centerline of the first hook. However, the center of gravity of the working machine body depends on the relative sizes, shapes and weights of its constituent parts and Horie et al. teaches paragraphs [0197]-[0212], [0228]-[0231], [0242], [0245] that the hooks 4a are provided in order to provide mechanical support for the shoulder belt and that the contents of the working machine body such as the pump, battery and motor may be provided to provide power and energy for the direction of liquid based on a desired operational capacity. Therefore it would have been obvious to one of ordinary skill in the art that the sizes, weights and shapes of the pump, motor, .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (US20040011886) as applied to claim 1.
Regarding claims 5-6, Lawson et al. teaches the limitations of claim 1. Lawson et al. teaches in paragraphs [0069], [0081]-[0083] and figures 1-2b, 10 an accessory 7, 9 that includes a battery configured to supply electric power to the working machine body 4-10, 20 and a charger 9 configured to charge the battery 7; the case 2 includes a drain port 317. Lawson et al. doesn’t explicitly teach that the case is large enough to accommodate the working machine body and the accessory with the battery and charger disposed above the drain port. However, Lawson et al. teaches that the case 2 is configured so as to contain a desired amount of liquid to be used for cleaning. Therefore it would have been obvious to one of ordinary skill in the art that the size of the case may be increased so as to increase the cleaning capacity of the system. Furthermore it has been determined that changes in size constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). Hence it is readily apparent that the case being large enough to accommodate the working machine body will also be able to accommodate the working machine body disposed such that the battery and charger are located above the drain port. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Horie et al. (US20160016207) as applied to claim 14 and further in view of Field et al. (US20070186368).
Regarding claim 16, Horie et al. teaches the limitations of claim 14. Horie et al. does not teach that the drain port is provided in the vicinity of the one end of the case body. Field et al. teaches a working machine (see abstract) whereby a drain port (see e.g. 130) provided in the vicinity of the bottom end of the case body 102 so as to allow for gravity assisted drainage (see abstract, paragraphs [0139], [0164], figure 10a. Since both Horie et al. and Field et al. teach working machines with fluid containers it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a drain port may be disposed in the vicinity of the bottom end of the case body in the system by Horie et al. so as to allow for gravity assisted drainage, as shown to be known and conventional by Field et al. 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Horie et al. (US20160016207). Horie et al. fails to teach/disclose all of the limitations of claims 7-8. Further no other prior art was located that anticipated the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711